This case comes from the district court of Nowata county, where the plaintiff in error, plaintiff below, sued the defendant in error, defendant below. From a judgment rendered on the 6th day of September, 1913, in favor of defendant, plaintiff appeals. The record was filed in this court on the 20th day of February, 1914. Plaintiff in error filed briefs September 1, 1915. The defendant in error having failed to file brief and not having sought extension of time in which to file same, the case now being ready for consideration by this court, and the contentions contained in plaintiff in error's brief appearing to be reasonably well taken, the judgment will be reversed.
By the Court: It is so ordered. *Page 573